Title: From George Washington to William Shepard, 8 June 1781
From: Washington, George
To: Shepard, William


                        
                            Sir
                            Head Quarters New Windsor 8 June 1781
                        
                        Since I saw you at Weathersfield I have recd yours without date. I met so many people on the road as I
                            returned to this place who had been discharged under one pretence or other that I immediately issued orders to discharge
                            no more except there were visible marks of imbecility or their extreme youth should render them of no kind of service. If
                            you can yet apprehend any of those who have imposed upon the Mustering Officer here by pretending to complaints which they
                            have not, you will be pleased to secure them and send them back. It will undoubtedly disgust those Classes  by whom such
                            persons have been furnished at great Bounties to see them set at liberty; but where the Men are clearly unfit for the
                            service they can have no ground of complaint. I am &c.

                    